Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/05/2022 has been entered. Claims 1 and 3-4 remain pending in the application.  
Response to Arguments
Regarding claim 4 applicant argues that the prior art fails to teach the amended limitations as currently presented. The examiner respectfully disagrees, the prior art teaches the amended limitations as substantially shown below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al (US 10, 677,274 B2) hereinafter Kondo.
Regarding Claim 4 Kondo teaches (Fig 1-2) a hydraulic drive system for raising and lowering an object by supplying and discharging operating oil to and from each of two ports (see Fig below) of an actuator, the hydraulic drive system comprising: a control device (9) that outputs first to third lowering signals in accordance with a lowering operation performed on an operating device (47, 86) and outputs first and second raising signals in accordance with a raising operation performed on the operating device (47, 86) the operation device being used to raise and lower the object (Fig 1-2); a first electromagnetic proportional control valve (42) that outputs a first pilot pressure corresponding to the first raising signal (Fig 2); a second electromagnetic proportional control valve (43)that outputs a second pilot pressure corresponding to the first lowering signal; a third electromagnetic proportional control valve (45)that outputs a third pilot pressure corresponding to the second raising signal; a fourth electromagnetic proportional control valve (46)that outputs a fourth pilot pressure corresponding to the second lowering signal; first and second hydraulic pumps (21, 23) that dispense the operating oil (Fig 1); a first control valve (41)that is connected to the  first hydraulic pump (21) and each of the two ports (see Fig below), is actuated in accordance with a difference between the first pilot pressure and the second pilot pressure, and when the first pilot pressure is higher than the second pilot pressure, causes the operating oil dispensed from the  first hydraulic pump (21) to be supplied to a first port (see Fig below) and causes the operating oil to be discharged from a second port (see Fig below) in order to raise the object, and when the second pilot pressure is higher than the first pilot pressure, causes the operating oil dispensed from the  first hydraulic pump (21) to be supplied to the second port (see Fig below) in order to lower the object (Fig 1), the first port (see Fig below) being one of the two ports (see Fig below), the second port (see Fig below) being the other of the two ports (see Fig below); a second control valve (44)that is connected to the second hydraulic pump (23)and the first port (see Fig below), is actuated in accordance with a difference between the third pilot pressure and the fourth pilot pressure, and when the third pilot pressure is higher than the fourth pilot pressure, causes the operating oil dispensed from the second hydraulic pump (23)to be supplied to the first port (see Fig below) in order to raise the object, and when the fourth pilot pressure is higher than the third pilot pressure, causes the operating oil to be discharged from the first port (see Fig below) in order to lower the object (see Fig 1); and a lock valve (62) that prevents the operating oil from being discharged from the first port (see Fig below) by closing a path (61) between the first port (see Fig below) and the second control valve (44), and when the second pilot pressure is output allows the operating oil to be discharged from the first port (see Fig below) by opening the path (61) between the first port (see Fig below) and the second control valve (44), to lower the object (Note: the second pilot pressure is the one that actuates valve 41 to raise and lower the boom see fig 2, and during boom raising /lowering valve 63 moves to a non-locking position opening flow path 61 see Fig 1, col. 7, lns.1-13); wherein even when the fourth pilot pressure is output (by the fourth electromagnetic valve 46), the lock valve (62) keeps the path (61) between the first port and the second control valve (44) closed such that the object is prevented from being lowered unless the second pilot pressure is output (note: the hydraulic circuit and the lock valve as currently designed within the circuit are capable of preventing the object from being lowered unless the second pilot pressure is output so long as the pressure differential within valve 62 is appropriate see Fig 1. Furthermore, there is no structural distinction that is presented within claim 4 to distinguish it from Konodo as such it is capable of performing the claimed operation.)  

    PNG
    media_image1.png
    563
    1047
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1 and 3 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745